Citation Nr: 1121988	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-04 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 27, 2009 for the 70 percent evaluation for posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a July 2009 rating decision, which granted the Veteran's claim of entitlement to an increased evaluation for PTSD, with a 70 percent evaluation, effective May 27, 2009.


FINDINGS OF FACT

1.  On May 27, 2009, the Veteran filed a claim for an increased rating for PTSD, and in a July 2009 rating decision, the RO granted a rating of 70 percent, effective May 27, 2009, the date the claim was received.  

2.  Competent medical evidence does not show a factually-ascertainable increase in the Veteran's PTSD symptomatology prior to May 27, 2009, such as to warrant a 70 percent evaluation prior to that date.


CONCLUSION OF LAW

Entitlement to an effective date prior to May 27, 2009, for a 70 percent evaluation for PTSD, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.152, 3.400, 20.201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  


a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision.").

Here, the Board believes that resolution of the Veteran's appeal with regard to the effective date issue is dependent on interpretation of the regulations pertaining to the assignment of an effective date.  Therefore, the Board finds VA has no further duty to notify him of the evidence needed to substantiate his earlier effective date claim.  See 38 U.S.C.A. § 5103A.  Consequently, the Board further finds that any deficiency in not providing notice as to the effective date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Moreover, even if the Board were erroneous in treating the resolution of this claim as one based on statutory interpretation as contemplated by Dela Cruz, the record reflects that the RO subsequently adjudicated the Veteran's earlier effective date claim in a January 2010 Statement of the Case ("SOC"), which provided the Veteran with notice of what the RO would do in the development of the claim, what he was required to do, and that he should submit evidence in support of his claim.  Moreover, the Veteran has not alleged that there is any outstanding evidence that would support his assertion that he should be granted an earlier effective date, and the Board is similarly not aware of any outstanding evidence.  Therefore, the Board finds that VA has complied with the notice and assistance requirements of the VCAA and its regulations.

      b.) Duty to Assist

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).   Here, the claims folder contains the Veteran's service and post-service treatment records, as well as a PTSD examination report dated July 2009.  Nevertheless, as the facts of this issue are not in dispute, the Veteran is not prejudiced by any failure to acquire the necessary evidence for adjudication of the claim.  Accordingly, the Board concludes that its duties under the VCAA have been met.

II.  Analysis

Historically, in a July 2006 rating decision, the RO granted the Veteran's claim of entitlement to service connection for PTSD, with an initial rating of 10 percent, effective September 13, 2004, the earliest date of formal diagnosis of his disability.  He was entitled to this date because, when he was notified in a September 1, 2004 letter that his claim was denied and that he had one year to appeal, he continued to appeal the decision, making multiple requests to reopen his claim.  

In February 2007, the Veteran filed a request for an increased initial rating for PTSD, and in an April 2007 rating decision, the RO denied the Veteran's claim.  Following a letter from the RO, dated May 1, 2007, the Veteran failed to submit a notice of disagreement with any aspect of the rating decision.  The Board notes that a claimant has one (1) year from the date of notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and, if an appeal is not perfected within the allowed time period, the decision becomes final. 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  The April 2007 decision, therefore, became final.  Id.  

On May 27, 2009, the RO received another claim from the Veteran for an increased PTSD disability evaluation.  Based on the evidence of record, the RO granted his request in a July 2009 rating decision, and increased his disability evaluation to 70 percent, effective May 27, 2009, the date his request was received.  In August 2009, the RO received the Veteran's notice of disagreement with the effective date element of his claim.  He argued that the effective date should have been effective "in 2007 - 2008 when I filed for re-evaluation."  In January 2010, he perfected his appeal.

Generally, the effective date for an increased disability rating is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date that an increase is factually-ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

The term "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action from a claimant, indicating an intent to apply for one or more benefits under laws administered by VA, may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, as discussed above, following the April 2007 rating decision, which denied the Veteran's claim for an evaluation in excess of 10 percent for PTSD, the RO did not receive (and the Veteran does not now claim to have submitted) a notice of disagreement with the April 2007 rating decision.  The next communication from the Veteran, another claim for an increased rating for PTSD, was received May 27, 2009.  A thorough review of the claims file does not reveal any attempt by the Veteran to obtain an increased evaluation for PTSD during the period between the May 1, 2007 notification letter and the May 27, 2009 receipt of his claim, nor is there any correspondence of record during that time that can be reasonably interpreted as a request for an increase. 

In addition, the medical evidence of record does not indicate that a rating of 70 for PTSD is warranted for the one-year period prior to the May 27, 2009 effective date.  In this regard, the Board notes that outpatient treatment records dated from May 27, 2008 forward show that, in June 2008, the Veteran was receiving mental health outpatient therapy at the Tulsa, Oklahoma, VA Medical Center ("VAMC").  He told the clinician that he was depressed and irritable and had felt that way for an unspecified period of time.  However, he indicated that he was no longer randomly drinking alcohol, and instead, was only drinking one or two beers on the weekend.  Although he admitted to intermittent suicidal thoughts, he denied any intent or plan.  He also told the examiner that he had attended a PTSD group therapy session earlier that day and planned to continue treatment.  It was further noted that he had recently resumed his previously-prescribed anti-depressant medication after "being noncompliant for a while."

During a July 2008 mental health examination, the Veteran again stated that he had discontinued his routine drinking except for an occasional beer.  He complained of being argumentative, feeling impatient, being easily overwhelmed, having no motivation and occasional teariness.  He also said that he felt jumpy and, having been a loner for a number of years, could not stand to be around others.  He also complained of poor concentration and memory problems.  During a subsequent August 2008 therapy session, he reported that he had increased his antidepressant medication and now reported improved sleep and reduced frequency of nightmares.  Although he reported that he was still feeling "blue," with a desire to isolate himself, there was no indication that the symptoms of his PTSD had increased beyond those contemplated by the then-current 10 percent rating.  See 38 C.F.R. 
§ 4.130, Diagnosis Code 9411 (2010).  

There are no mental health treatment records for the period between September 2008 and May 2009.

During a July 2009 PTSD examination pursuant to his claim of entitlement to an increased evaluation, the Veteran complained of trouble sleeping and said that he feared getting into arguments with others because he could not control his temper.  He said that he had received psychotherapy about four times in the previous year.  During the mental status examination, his orientation, speech and communication were within normal limits and he exhibited appropriate behavior.  However, his appearance and hygiene were not appropriate and showed signs of neglect.  His affect demonstrated a depressed mood and he complained of disturbed sleep, as well as mild memory loss, poor appetite and energy.  The VA examiner also noted signs of suspiciousness with obsessional rituals severe enough to interfere with routine activities.  Although his judgment and thought process were not impaired, abstract thinking was found to be abnormal.  The Veteran also presented with suicidal and homicidal ideation, although he had no actual intent.  The examiner also noted additional symptoms described as depression.  The Veteran was diagnosed with PTSD and his assigned Global Assessment of Functioning or GAF score was 50, reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Based on a review of the pertinent evidence of record, the Board concludes that there is no basis upon which to grant an effective date prior to May 27, 2009 for the Veteran's 70 percent evaluation for PTSD.  There is also no basis upon which to grant a rating in excess of 10 percent prior to May 27, 2009, as the symptoms of the Veteran's PTSD did not increase beyond those contemplated by his previous 10 percent evaluation, and actually appeared to be somewhat diminished in mid-2008.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to May 27, 2009 for 70 percent evaluation for PTSD is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


